
	

115 HR 73 : Presidential Library Donation Reform Act of 2017
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 73
		IN THE SENATE OF THE UNITED STATES
		January 5, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 44, United States Code, to require information on contributors to Presidential
			 library fundraising organizations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Presidential Library Donation Reform Act of 2017. 2.Presidential libraries (a)In generalSection 2112 of title 44, United States Code, is amended by adding at the end the following new subsection:
				
					(h)Presidential library fundraising organization reporting requirement
 (1)Reporting requirementNot later than 15 days after the end of a calendar quarter and until the end of the requirement period described in paragraph (2), each Presidential library fundraising organization shall submit to the Archivist information for that quarter in an electronic searchable and sortable format with respect to every contributor who gave the organization a contribution or contributions (whether monetary or in-kind) totaling $200 or more for the quarterly period.
 (2)Duration of reporting requirementThe requirement to submit information under paragraph (1) shall continue until the later of the following occurs:
 (A)The Archivist has accepted, taken title to, or entered into an agreement to use any land or facility for the Presidential archival depository for the President for whom the Presidential library fundraising organization was established.
 (B)The President whose archives are contained in the deposit no longer holds the Office of President. (3)Information required to be publishedThe Archivist shall publish on the website of the National Archives and Records Administration, within 30 days after each quarterly filing, any information that is submitted under paragraph (1), without a fee or other access charge in a downloadable database.
						(4)Submission of false material information prohibited
							(A)Individual
 (i)ProhibitionIt shall be unlawful for any person who makes a contribution described in paragraph (1) to knowingly and willfully submit false material information or omit material information with respect to the contribution to an organization described in such paragraph.
 (ii)PenaltyThe penalties described in section 1001 of title 18, United States Code, shall apply with respect to a violation of clause (i) in the same manner as a violation described in such section.
								(B)Organization
 (i)ProhibitionIt shall be unlawful for any Presidential library fundraising organization to knowingly and willfully submit false material information or omit material information under paragraph (1).
 (ii)PenaltyThe penalties described in section 1001 of title 18, United States Code, shall apply with respect to a violation of clause (i) in the same manner as a violation described in such section.
								(5)Prohibition on contribution
 (A)In generalIt shall be unlawful for a person to knowingly and willfully— (i)make a contribution described in paragraph (1) in the name of another person;
 (ii)permit his or her name to be used to effect a contribution described in paragraph (1); or (iii)accept a contribution described in paragraph (1) that is made by one person in the name of another person.
 (B)PenaltyThe penalties set forth in section 309(d) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(d)) shall apply to a violation of subparagraph (A) in the same manner as if such violation were a violation of section 316(b)(3) of such Act (2 U.S.C. 441b(b)(3)).
 (6)Regulations requiredThe Archivist shall promulgate regulations for the purpose of carrying out this subsection. (7)DefinitionsIn this subsection:
 (A)InformationThe term information means the following: (i)The amount or value of each contribution made by a contributor referred to in paragraph (1) in the quarter covered by the submission.
 (ii)The source of each such contribution, and the address of the entity or individual that is the source of the contribution.
 (iii)If the source of such a contribution is an individual, the occupation of the individual. (iv)The date of each such contribution.
 (B)Presidential library fundraising organizationThe term Presidential library fundraising organization means an organization that is established for the purpose of raising funds for creating, maintaining, expanding, or conducting activities at—
 (i)a Presidential archival depository; or (ii)any facilities relating to a Presidential archival depository..
 (b)ApplicabilitySection 2112(h) of title 44, United States Code (as added by subsection (a))— (1)shall apply to an organization established for the purpose of raising funds for creating, maintaining, expanding, or conducting activities at a Presidential archival depository or any facilities relating to a Presidential archival depository before, on, or after the date of the enactment of this Act; and
 (2)shall only apply with respect to contributions (whether monetary or in-kind) made after the date of the enactment of this Act.
 3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives January 4, 2017.Karen L. Haas,Clerk.
